UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 UNITED STATES OF AMERICA,

        v.                                                     14-CR-215

 BRANDON WASHINGTON,                                           DECISION AND ORDER

            Defendant.
___________________________________


       1. On August 31, 2018, the defendant, Brandon Washington, pleaded guilty to

Counts 1 and 5 of the indictment charging violations of Title 21, United States Code,

Section 846 (conspiracy to possess with intent to distribute and to distribute 5 kilograms

or more of cocaine) (Count 1) and Title 31, United States Code, Section 5324(a)(3)

(transaction structuring to evade reporting requirements) (Count 5). Docket Item 1.

       2.     On August 31, 2018, the Honorable H. Kenneth Schroeder, Jr., United

States Magistrate Judge, filed a Report & Recommendation recommending that the

defendant’s plea of guilty be accepted and that the defendant be adjudged guilty.

Docket Item 187.

       3. This Court has not received objections to the Report & Recommendation in

accordance with Title 28, United States Code, Section 636(b)(1), and Rule 59(b) of the

Federal Rules of Criminal Procedure, and the time to object now has expired.

       4. This Court has carefully reviewed de novo Judge Schroeder’s

Report & Recommendation (docket item 187), the plea agreement (docket item 186),

the indictment (docket item 1), a transcript of the digital FTR recording of the plea

proceeding (docket item 189), and the applicable law. This Court finds no legal or
factual error in Judge Schroeder’s Report & Recommendation and therefore adopts

Judge Schroeder’s recommendation that the defendant’s plea of guilty be accepted and

that the defendant be adjudged guilty of Counts 1 and 5 of the indictment.

         IT IS HEREBY ORDERED that this Court adopts Judge Schroeder’s August 31,

2018 Report & Recommendation, Docket Item 187, in its entirety, including the

authorities cited and the reasons given therein, and it is further

         ORDERED that the Court accepts the defendant’s plea of guilty and defers

acceptance of the plea agreement pursuant to Sentencing Guidelines Section 6B1.1(c),

and the defendant, Brandon Washington, is now adjudged guilty under Title 21, United

States Code, Section 846 and Title 31, United States Code, Section 5324(a)(3).



         SO ORDERED.

Dated:         November 16, 2018
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
